      CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 IN RE CATTLE ANTITRUST LITIGATION                     Case No. 0:19-cv-1222 (JRT/HB)


 This document relates to:

 ALL CASES


 KENNETH PETERSON, et al.                              Case No. 0:19-cv-1129 (JRT/HB)

                                    Plaintiffs,

 v.

 JBS USA FOOD COMPANY HOLDINGS,
 TYSON FOODS, INC., CARGILL, INC., and
 NATIONAL BEEF PACKING COMPANY,

                                    Defendants.


                                JOINT LETTER BRIEF

The parties in In Re Cattle Antitrust Litigation (19-cv-1222) (“Cattle”) and Peterson v. JBS
USA Food Co. Holdings, et al. (19-cv-1129) (“Peterson”) have met and conferred as
required by the Order on Discovery Pending Resolution of Motions to Dismiss (Cattle,
ECF No. 196 and Peterson, ECF No. 150) to determine whether they are able to reach an
agreement on the text of Section V to be included as part of the Order Regarding Production
of Electronically Stored Information and Paper Documents (“ESI Protocol”) (Cattle, ECF
No. 198 and Peterson, ECF No. 152) to govern both matters. While the parties have agreed
on many of the provisions to be included in Section V of the ESI Protocol, they have
reached an impasse over one provision. As requested by the Court, that remaining issue is
hereby presented by way of a joint letter brief. The parties reserve all appeal rights under
D. Minn. L.R. 72.2, as though formal motion papers had been filed. The parties request a
ruling on the below dispute and propose that the Court issue an amended Order Regarding
Production of Electronically Stored Information and Paper Documents that incorporates
the revised Section V.
      CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 2 of 9



I.     EXHIBITS

       The parties attach as Exhibit A a proposed Section V (to replace the existing Section
V in Peterson, ECF No. 198, the ESI Protocol) that indicates, with a bracketed placeholder,
the particular provision upon which the parties have been unable to reach agreement.
Exhibit B to this joint letter brief sets out the parties’ different proposals for the disputed
provision.

       A.     Disputed Provision: Document Custodians and Sources: Initial
              Discussions About Scope of Document Discovery (Ex. B)

       Plaintiffs’ Position: All parties agree they must have some time period to work from
in order for the negotiations regarding Rule 34 objections and offers of production to be
meaningful. Plaintiffs propose that the following presumptive date ranges shall apply: (a)
January 1, 2012 to June 30, 2020 for unstructured data; and (b) January 1, 2009 to June 30,
2020 for structured data, while reserving the right to seek documents through the present.
Defendants seek a narrower January 1, 2014 to December 31, 2019 date range. Defendants’
narrower presumptive time period raises concerns from a preservation standpoint, and also
gives rise to a greater risk of delay and complication once the motions have been decided.

        First, there is some real prejudice to Plaintiffs if the narrower time period is adopted.
It is important that all parties are clear about what data sources are being preserved, and
what custodians are potentially at issue in the case. Plaintiffs want to ensure that data
sources are being preserved for the entire period for which they will ultimately seek
discovery—otherwise relevant documents and data could be lost. The longer parties wait
to identify and preserve relevant sources, the more likely it is that information will be
overlooked or destroyed. Moreover, adopting Plaintiffs’ proposed period does not unduly
burden the parties in circumstances where the collection, processing, review, and
production of documents has been deferred until after the ruling on Defendants’ motions
to dismiss.

       Second, it will be more difficult to expand the parties’ custodian negotiations to
encompass a wider timeframe after decisions on the motions to dismiss are entered than it
would be to cut the presumptive timeframe back. Practically speaking, it is much more
difficult to go back and add additional relevant custodians and identify additional document
and data sources down the line than it is to ensure that those custodians and sources are
being identified and preserved upfront.

       A 2012 start to the date range is appropriate for unstructured data, and Plaintiffs do
not think this will change after a ruling on the motions to dismiss. Acts that occur prior to
the proposed class period are relevant to the events that occurred during the proposed class
period. See Fed. R. Evid. 401 (relevant evidence admissible if “it has any tendency to make
a fact more or less probable”). The complaints in both actions describe various events
                                               2
        CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 3 of 9



during this period that inform Plaintiffs’ class period allegations. Plaintiffs seek 2009 as
the start period for structured data to ensure that the parties and their prospective experts
have access to a sufficient ‘clean’ period of data to conduct the types of before, during and
after comparator analyses commonly deployed in antitrust litigation such as this. For
similar reasons, Plaintiffs propose a later end date to the time period, and are reserving the
right to seek documents through the present—particularly given the ongoing government
investigations by the DOJ, the USDA and others that relate to Plaintiffs’ allegations of an
ongoing price-fixing conspiracy. 1 Plaintiffs remain willing to discuss with the Defendants
whether a narrower time-frame is appropriate for any particular requests that they or the
Defendants may serve pursuant to Court’s prior order, and note that such negotiations are
specifically provided for in the parties’ proposed Section V.

        Defendants’ attempts to dismiss the relevance of the pre-class period years is belied
by their own reliance on events from that period in their moving papers in support of their
argument that there is an obvious alternative explanation for the claimed cattle and beef
price abnormalities. See, e.g., In re Cattle, Defendants Mem. Of Law in Support of Joint
Motion to Dismiss [ECF No. 140] (“[W]hen fed cattle prices hit a historic peak in late
2014, driven in large part by reduced supply (caused by a significant drought [between
2011-2013]), the market responded as expected. Producers increased the supply of fed
cattle, and cattle prices fell accordingly” and “these [plant closures] had an obvious lawful
explanation. . . there was a ‘shortage of fed cattle’ in 2013 and 2014 caused by a significant
drought”). Given that the parties are at issue as to the impact of these events is, the parties
will necessarily have to provide discovery of matters that goes to their import.

       Defendants also point to the fact that Attachment 1 of the Court’s April 14, 2020
order adopted Plaintiffs’ suggestion that the preliminary exchange of information required
by that Attachment be limited to the period between January 1, 2014 and December 31,
2019. However, neither Plaintiffs nor the Court addressed whether that date range would
be appropriate to frame the parties’ negotiations of the document requests authorized in the
body of the Court’s order, which are necessarily broader in scope than the initial disclosures
provided for in Attachment 1. In fact, as Defendants note, the Court specifically declined
Defendants’ request for a preservation cut-off date that reflected their current narrower date
proposals. See In re Cattle Dkt. 198 at Section I(H).

      For these reasons, Plaintiffs ask the Court to enter Plaintiffs’ proposal regarding the
broader presumptive date ranges.

1
  David McLaughlin, Bloomberg, “Meatpacking Giants Face U.S. Antitrust Inquiry Amid Shutdowns” (May 7,
2020), available: https://www.bloomberg.com/news/articles/2020-05-08/meatpacking-giants-face-u-s-antitrust-
inquiry-amid-shutdowns (“The U.S. Justice Department is investigating meatpacking companies for possible
antitrust violations . . . The antitrust probe is in the early stages and began before the coronavirus outbreak spread
across the U.S. . . . President Donald Trump on Wednesday said he would ask the Justice Department to investigate.
His remark came after attorneys general from 11 states called for the Justice Department to investigate the industry
for possible antitrust infractions and said they were ready to work with federal enforcers.”).
                                                          3
      CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 4 of 9




       Defendants’ Position: The parties’ proposal for this section lays out a concrete
process by which the parties would disclose and negotiate the scope of document
custodians/sources and date ranges based on the service of responses to any initial Rule 34
requests, starting with a presumptive date range to be potentially expanded in the context
of particular requests.

       The Court has already said that it is premature to decide the appropriate date ranges
to apply to discovery in this matter. See Peterson, ECF No. 198 at Section H. But it also
said that as an initial matter, a date range of January 1, 2014 to December 31, 2019, was
reasonable to apply here. See Peterson, ECF No. 196 at Attachment 1 (setting initial date
range to govern documents produced to satisfy Attachment 1 disclosures). Defendants
propose that, at this early juncture in the case, that same January 1, 2014 to December 31,
2019 date range becomes the presumptive date range to frame discovery negotiations, with
any expansion of those date ranges to be negotiated separately in the context of specific
requests for productions issued by the parties.

       In contrast, Plaintiffs’ proposed date ranges stretch years before the alleged class
period starts and years before the alleged conspiracy began (January 1, 2015). See Peterson
2d Am. Compl. ¶ 5 (“Beginning in 2015, the beef market saw a marked change in pricing
practices. Before 2015, the prices of cattle and beef moved in tandem. . . . After 2015, and
during the conspiracy, this fundamental economic relationship was severed.” (emphasis
added)); ¶ 8 (“After the start of the anticompetitive activity in 2015 . . . .”) [ECF No. 114];
In Re Cattle Am. Compl. ¶ 9 (“Packing Defendants used their market power and the
relatively small cash cattle trade to their advantage and embarked upon a conspiracy to
depress fed cattle prices that began in 2015 and continues through to this day.” (emphasis
added)) [ECF No. 125]. Under Plaintiffs’ proposal, the parties would then negotiate, with
respect to particular requests for production, whether other time periods should apply.
Plaintiffs’ presumptive date ranges would require Defendants to review and produce
materials from over a decade ago for every single category of documents Plaintiffs intend
to request.

       While there may be limited instances for which the Plaintiffs’ proposed date ranges
are appropriate in the context of this litigation, it is highly unlikely that that date range
would be appropriate for all requests Plaintiffs will make. Defendants’ proposed approach,
on the other hand, would reasonably provide for precisely those types of RFP-specific
evaluations.

       Without guidance on the pending motions to dismiss and divorced from particular
requests for information, Plaintiffs instead seek a burdensome, broad presumptive
minimum range. Defendants’ proposal allows the parties to start discussions of when
broader date ranges may be justified, prior to the adjudication of the motions to dismiss,

                                              4
        CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 5 of 9



but requires the parties to have those negotiations in the context of discovery requests
served.

       Notably, the Parties agree that it is appropriate to reserve the right to renegotiate
those date ranges to appropriately respond to the Court’s decisions on the pending Motions
to Dismiss, once filed. Moreover, the Court previously declined to pre-judge the merits of
Defendants’ dismissal motions. See Peterson, ECF No. 198 at 8-9.

        Plaintiffs conflate preservation efforts and discovery efforts. The Court has already
ordered the Parties to meet and confer regarding the preservation efforts needed. And as
already required by the Federal Rules, Defendants will take into consideration what
materials may need to preserved based on the discovery requests served. In addition to this,
Plaintiffs will be receiving organizational, systems, and retention information from
Defendants—for the period January 1, 2014 to December 31, 2019—pursuant the Court’s
recent order. See Peterson, ECF No. 196, Attachment 1. It was this information that
Plaintiffs previously highlighted to the Court as being needed to address preservation
questions at this juncture of the litigation.2

        However, at issue here is what materials will be processed and reviewed for
discovery. Adopting Plaintiffs’ presumptive date range, which stretches back to 2009,
would enshrine into the case a default date range that is untethered to an alleged conspiracy
beginning in 2015. See Peterson 2d Am. Compl. ¶¶ 5, 8 (“After the start of the
anticompetitive activity in 2015 . . . .” (emphasis added)) [ECF No. 114]; In Re Cattle Am.
Compl. ¶ 9 (alleging that defendants “embarked upon a conspiracy to depress fed cattle
prices that began in 2015” (emphasis added)) [ECF No. 125].

       Moreover, the Court previously declined to pre-judge the merits of Defendants’
dismissal motions. See Peterson, ECF No. 198 at 8-9. Ordering discovery that
presumptively dates back as far as 2009—six years before the start of the alleged
conspiracy—would require the Court to delve into the merits of the allegations while
motions to dismiss are still pending in order to assess the proportionality of discovery from
years before the start of the alleged conspiracy. Defendants’ proposal strikes a better
balance: a narrower date range, extending to a year before the alleged conspiracy began and
past the filing of the complaints, with the parties agreeing to meet and confer in good faith
about possible extensions of that date range based on specific requests. This allows the
parties to balance, within the context of specific discovery requests, when the burden of an
expanded date range is proportional to the needs of the case.

Dated: May 15, 2020


2
  Peterson, ECF No. 143 (Joint Status Report) at 8 (Plaintiffs maintaining that they “require information regarding
the other side’s ESI systems, email systems, record keeping, organization structure, and employees’ roles and
records in order to have confidence that the steps taken by the parties will adequately preserve relevant evidence.”).
                                                           5
     CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 6 of 9



Respectfully Submitted,
 SCOTT+SCOTT                                 s/ Christopher R. Morris
 ATTORNEYS AT LAW LLP                        Lewis A. Remele, Jr., Reg. No. 90724
                                             Christopher R. Morris, Reg. No. 230613
s/ Christopher M. Burke                      BASSFORD REMELE, PA
Christopher M. Burke (pro hac vice)          100 South 5th Street, Suite 1500
600 W. Broadway, Suite 3300                  Minneapolis, MN 55402
San Diego, CA 92101                          (612) 333-3000
Tel.: 619-233-4565                           lremele@bassford.com
Fax: 619-233-0508                            cmorris@bassford.com
cburke@scott-scott.com
                                             William F. Hargens
Peter A. Barile III (pro hac vice)           Mark F. Enenbach
SCOTT+SCOTT                                  Patrick E. Brookhouser, Jr.
ATTORNEYS AT LAW LLP                         Matthew G. Munro
The Helmsley Building                        MCGRATH NORTH MULLIN &
230 Park Avenue                              KRATZ, PC LLO
17th Floor                                   First National Tower, Suite 3700
New York, NY 10169                           1601 Dodge Street
Tel.: 212-223-6444                           Omaha, NE 68102
Fax: 212-223-6334                            (402) 341-3070
pbarile@scott-scott.com                      whargens@mcgrathnorth.com
                                             menenbach@mcgrathnorth.com
David R. Scott (pro hac vice)                pbrookhouser@mcgrathnorth.com
Amanda F. Lawrence (pro hac vice)            mmunro@mcgrathnorth.com
Michael P. Srodoski (Bar No. 0398250)        Admitted Pro Hac Vice
SCOTT+SCOTT
ATTORNEYS AT LAW LLP                         Counsel for Defendants JBS USA Food
156 South Main Street                        Company, JBS Packerland, Inc. and Swift
P.O. Box 192                                 Beef Company, and Special Appearance
Colchester, CT 06415                         for Defendant JBS S.A. in the Cattle
Tel.: 860-537-5537                           Action
Fax: 860-537-4432
david.scott@scott-scott.com                         /s Jessica J. Nelson
alawrence@scott-scott.com                    Donald G. Heeman, Reg. No. 0286023
msrodoski@scott-scott.com                    Jessica J. Nelson, Reg. No. 0347358
                                             Randi J. Winter, Reg. No. 0391354
                                             SPENCER FANE
Anthony F. Fata (pro hac vice)               150 South Fifth St.
Jennifer W. Sprengel (pro hac vice)          Suite 1900
Christopher P.T. Tourek (pro hac vice)       Minneapolis, MN 55402
Brian P. O’Connell (pro hac vice)            (612) 268-7000
                                             dheeman@spencerfane.com
                                         6
    CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 7 of 9



CAFFERTY CLOBES                              jnelson@spencerfane.com
MERIWETHER &                                 rwinter@spencerfane.com
SPRENGEL LLP
150 S. Wacker                                Stephen Neuwirth
Suite 3000                                   Sami H. Rashid
Chicago, IL 60606                            QUINN EMANUEL URQUHART &
Tel.: 312-782-4882                           SULLIVAN LLP
Fax: 312-782-4485                            51 Madison Avenue
afata@caffertyclobes.com                     New York, NY 10010
jsprengel@caffertyclobes.com                 (212) 849-7000
ctourek@caffertyclobes.com                   stephenneuwirth@quinnemanuel.com
boconnell@caffertyclobes.com                 samirashid@quinnemanuel.com
                                             Admitted Pro Hac Vice
Ellen Meriwether (pro hac vice)
CAFFERTY CLOBES                              Ethan Glass, Reg. No. 0316490
MERIWETHER &                                 QUINN EMANUEL URQUHART &
SPRENGEL LLP                                 SULLIVAN LLP
205 N. Monroe St.                            1300 I Street NW, Suite 900
Media, PA 19063                              Washington, D.C. 20005
Tel.: 215-864-2800                           (202) 538-8265
Fax: 215-864-2810                            ethanglass@quinnemanuel.com
emeriwether@caffertyclobes.com
Interim Co-Lead Counsel for the Cattle       Counsel for Defendant JBS USA Food
Plaintiffs                                   Company Holdings in the Peterson Action

K. Craig Wildfang (Bar No. 0117043)
Thomas J. Undlin (Bar No. 0183751)
Stacey P. Slaughter (Bar No. 0296971)        /s Ulrike B. Connelly
ROBINS KAPLAN LLP                            David P. Graham, Reg. No. 0185462
800 LaSalle Avenue                           DYKEMA GOSSETT, PLLC
Suite 2800                                   4000 Wells Fargo Center
Minneapolis, MN 55402                        90 South 7th Street
Tel: 612-349-8500                            Minneapolis, MN 55402
Fax: 612-339-4181                            (612) 486-1521
kcwildfang@robinskaplan.com                  dgraham@dykema.com
tundlin@robinskaplan.com
sslaughter@robinskaplan.com                  Jon B. Jacobs
                                             Jeremy C. Keeney
Hollis Salzman                               PERKINS COIE LLP
Kellie Lerner                                700 13th Street, NW, Suite 600
ROBINS KAPLAN LLP                            Washington, DC 20005
399 Park Avenue                              (202) 654-1758
Suite 3600                                   jbjacobs@perkinscoie.com
                                         7
     CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 8 of 9



New York, NY 10022                              jkeeney@perkinscoie.com
Tel: 212-980-7400                               Admitted Pro Hac Vice
Fax: 212-980-7499
hsalzman@robinskaplan.com                       Susan E. Foster
klerner@robinskaplan.com                        Ulrike B. Connelly
                                                PERKINS COIE LLP
Liaison Counsel for the Cattle Plaintiffs       1201 Third Avenue, Suite 4900
                                                Seattle, WA 98101-3099
                                                (206) 359-8846
                                                sfoster@perkinscoie.com
s/ Shana E. Scarlett                            uconnelly@perkinscoie.com
Shana E. Scarlett (pro hac vice)                Admitted Pro Hac Vice
Rio S. Pierce (pro hac vice)
HAGENS BERMAN SOBOL                             Counsel for Defendants Tyson Foods, Inc.
SHAPIRO LLP                                     and Tyson Fresh Meats, Inc. in the Cattle
715 Hearst Avenue, Suite 202                    Action and for Tyson Foods, Inc. in the
Berkeley, California 94710                      Peterson Action
Telephone: (510) 725-3000
Facsimile: (510) 725-3001                       /s Holley C. M. Horrell
shanas@hbsslaw.com                              Kathryn N. Hibbard, Reg. No. 0387155
riop@hbsslaw.com                                X. Kevin Zhao, Reg. No. 0391302
                                                Holley C. M. Horrell, Reg. No. 0399636
Steve W. Berman (pro hac vice)                  GREENE ESPEL PLLP
Breanna Van Engelen (pro hac vice)              222 South 9th Street, Suite 2200
HAGENS BERMAN SOBOL                             Minneapolis, MN 55402
SHAPIRO LLP                                     (612) 373-0830
1301 Second Avenue, Suite 2000                  khibbard@greeneespel.com
Seattle, Washington 98101                       kzhao@greeneespel.com
Telephone: (206) 623-7292                       hhorrell@greeneespel.com
Facsimile: (206) 623-0594
steve@hbsslaw.com                               Mark W. Ryan
breannav@hbsslaw.com                            Michael E. Lackey, Jr.
                                                Nicole A. Saharsky
                                                MAYER BROWN LLP
s/ Brian D. Clark                               1999 K Street, NW
W. Joseph Bruckner (MN #0147758)                Washington, DC 20009
Brian D. Clark (MN #0390069)                    (202) 263-3338
Elizabeth R. Odette (MN #0340698)               mryan@mayerbrown.com
Arielle S. Wagner (MN #0398332)                 mlackey@mayerbrown.com
Stephanie A. Chen (MN #0400032)                 nsaharsky@mayerbrown.com
LOCKRIDGE GRINDAL NAUEN                         Admitted Pro Hac Vice
P.L.L.P.

                                            8
    CASE 0:19-cv-01222-JRT-HB Document 203 Filed 05/15/20 Page 9 of 9



100 Washington Avenue South, Suite       Counsel for Defendants Cargill,
2200                                     Incorporated and Cargill Meat Solutions
Minneapolis, MN 55401                    Corporation in the Cattle Action and for
T: (612) 339-6900                        Cargill, Incorporated in the Peterson
F: (612) 339-0981                        Action
wjbruckner@locklaw.com
erodette@locklaw.com                     /s Benjamin L. Ellison
bdclark@locklaw.com                      Andrew M. Luger, Reg. No. 0189261
aswagner@locklaw.com                     Benjamin L. Ellison, Reg. No. 0392777
sachen@locklaw.com                       JONES DAY
                                         90 South Seventh Street, Suite 4950
Interim Co-Lead Class Counsel for        Minneapolis, MN 55402
Plaintiffs in the Peterson Action        (612) 217-8862
                                         aluger@jonesday.com
                                         bellison@jonesday.com

                                         Julia E. McEvoy
                                         JONES DAY
                                         51 Louisiana Avenue, N.W.
                                         Washington, D.C. 20001-2113
                                         (202) 879-3867
                                         jmcevoy@jonesday.com
                                         Admitted Pro Hac Vice

                                         Paula W. Render
                                         JONES DAY
                                         77 West Wacker, Suite 3500
                                         Chicago, Illinois 60601-1692
                                         (312) 269-1555
                                         prender@jonesday.com
                                         Admitted Pro Hac Vice

                                         Counsel for Defendant National Beef
                                         Packing Company, LLC in the Cattle and
                                         Peterson Actions




                                     9
